DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in the parent application No. 15/064,435.
Status of the Claims
Claims 1-18 are pending.
Claims 11-18 are withdrawn as being directed to non-elected species.  
Claims 1-10 are examined herein.
Election/Restrictions
Applicant’s election without traverse of the species of SEQ ID NO:30 in the reply filed on 10/20/2021 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1 recites “A cultivated crop plant having a reduced level of functional wild-type AIP10 protein in comparison to wild-type cultivated crop plant, wherein the reduced level of functional wild-type AIP10 protein is reduced by utilization of: a silencing RNA construct directed to AIP 10 mRNA in the cultivated crop plant, an artificial microRNA directed to AIP 10 mRNA in the cultivated crop plant, or a genome editing construct directed an AIP 10 gene in the cultivated crop plant.”  The claim should be amended to add the article “a” before “wild-type cultivated crop plant”.  Appropriate correction is required.
Claim 5 recites “A recombinant vector comprising: a silencing RNA construct directed to AIP10 mRNA, an artificial microRNA directed to AIP10 mRNA, or a gene editing construct directed to AIP10 gene.”  The claim should be amended to add the article “an” before “AIP10 gene”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3 and 4 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a natural phenomenon (a judicial exception) without significantly more. The claims recite a seed or plant cell derived from the cultivated crop plant of claim 1 or 2. This judicial exception is not integrated into a practical application because the claims do not recite any application. The claims do not include additional elements that are 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
	Applicant claims a method for increasing biomass, yield, and/or tolerance to drought in a plant, the method comprising: reducing expression of a polynucleotide in the plant that encodes a polypeptide comprising SEQ ID NO: 39 and SEQ ID NO: 40, or a polynucleotide that encodes a polypeptide having at least 90% sequence identity with SEQ ID NO: 39 and SEQ ID NO: 40, or reducing expression of a functional wild-type AIP10 polypeptide wherein the polypeptide comprises SEQ ID NO: 39 and SEQ ID NO: 40, or the polypeptide has at least 90% sequence identity with SEQ ID NO: 39 and SEQ ID NO: 40 so as to increase biomass, yield, and/or tolerance to drought in the plant.
	Applicant describes experiments wherein maize AIP10 functional knockout mutants were generated by targeted mutagenesis using a CRISPR technique.  
	Applicant does not describe the genus of methods by which levels of AIP10 proteins can be reduced, as encompassed by the claims.  The scope of methods encompassed by the claims include, for example, modulation of upstream regulators of AIP10 to reduce expression of AIP10.  There is a dearth of teachings about AIP10 structure, function or regulation in the prior art and the instant disclosure fails to provide any description of regulators of AIP10 expression.  As such, there is insufficient description of a significant portion of the genus of methods encompassed by the claims.  The examples provided by the disclosure, which directly target specific AIP10 sequences, as are not descriptive with respect to the regulation of AIP10 and are otherwise insufficient to describe the genus by virtue of example.  
Hence, Applicant has not, in fact, described the claimed invention within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites as follows:  “A cultivated crop plant having a reduced level of functional wild-type AIP10 protein in comparison to wild-type cultivated crop plant, wherein the reduced level of functional wild-type AIP10 protein is reduced by utilization of: a silencing RNA construct directed to AIP10 mRNA in the cultivated crop plant, an artificial microRNA directed to AIP10 mRNA in the cultivated crop plant, or a genome editing construct directed an AIP10 gene in the cultivated crop plant”.  
MPEP 2173.05(q) provides as follows:  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Applicant claims in Claim 1 a product-by-process invention, wherein the only process step recited is “utilization”.  Although one of ordinary skill in the art would 
Dependent claims that do not resolve the issue of indefiniteness are rejected as a function of their dependency as such claims inherit the flaw of the parent.  
Claims 1 and 5 recite the name of the protein that is reduced as “AIP10”. These claims and the claims that depend from them do not recite any structural limitations with respect to AIP10 proteins.  The specification provides as follows:  “Described herein are methods of utilizing (e.g., by down-regulating or reducing the expression of AIP10 protein and function) encoded by the AIP10 gene (or a variant thereof) in a plant, so as to promote increased biomass, plant yield, and/or to promote plant drought tolerance. In such a use, the AIP 10 may comprise a polynucleotide consisting of members of the list SEQ ID NO:1, 19, 20, 21, 22, 23, 26, 27 and 28 or a variant of either thereof. When a variant is used that is a homologue, or orthologue or paralogue variant of AIP 10, it may 
Dependent claims that do not resolve the issue of indefiniteness are rejected as a function of their dependency as such claims inherit the flaw of the parent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alonso, et al. (Science 301.5633 (2003): 653-657) taken with evidence of Silva et al. (WO 2015127521).
Applicant claims a method for increasing biomass, yield, and/or tolerance to drought in a plant, the method comprising: reducing expression of a polynucleotide in the plant that encodes a polypeptide comprising SEQ ID NO: 39 and SEQ ID NO: 40, or a polynucleotide that encodes a polypeptide having at least 90% sequence identity with SEQ ID NO: 39 and SEQ ID NO: 40, or reducing expression of a functional wild-type AIP10 polypeptide wherein the polypeptide comprises SEQ ID NO: 39 and SEQ ID NO: 40, or the polypeptide has at least 90% sequence identity with SEQ ID NO: 39 and SEQ 
Alonso et al. discloses the method of the creation of a large library of T-DNA insertion mutants in Arabidopsis thaliana. The mutants were made by transforming Arabidopsis plants with T-DNA constructs, wherein the T-DNA inserted randomly into different positions in the plants’ genomes and frequently disrupted gene function. (p. 654 left col. ¶ 1 – p. 655 left col. ¶ 1). The T-DNA insertion mutants were collected and made available to the public and were generally known by persons of ordinary skill in the art as the SALK T-DNA lines.
Silva et al. (WO 2015127521) provides evidence that some of the SALK T-DNA lines contained insertions in the Arabidopsis thaliana AIP10 gene, which resulted in elimination of the AIP10 polypeptide and caused the plants to have increased biomass.  (p. 22-23).  
An alignment of SEQ ID NO:39 and 40 to the Arabidopsis thaliana AIP10 polypeptide showing 100% and 94% identity, respectively is as follows:

Score
Expect
Identities
Positives
Gaps
50.7 bits(112)
1e-14
15/15(100%)
15/15(100%)
0/15(0%)


Query  1   LSEKRKALFEPLEPI  15
           LSEKRKALFEPLEPI
Sbjct  78  LSEKRKALFEPLEPI  92


Score
Expect
Method
Identities
Positives
Gaps
69.7 bits(169)
7e-22
Compositional matrix adjust.
31/33(94%)
33/33(100%)
0/33(0%)

Query  1    YPKGWLVGKKRKLVNVDVVESMRRIAIQEMNRK  33
            YPKGWL+GKKRKLVNVDVVESMRRIA+QEMNRK
Sbjct  117  YPKGWLIGKKRKLVNVDVVESMRRIAVQEMNRK  149


Score
Expect
Method
Identities
Positives
Gaps
66.2 bits(160)
1e-20
Compositional matrix adjust.
31/33(94%)
31/33(93%)
0/33(0%)

Query  1    YPKGWLXGKKRKLVNVDVVESMRRIAXQEMNRK  33
            YPKGWL GKKRKLVNVDVVESMRRIA QEMNRK
Sbjct  117  YPKGWLIGKKRKLVNVDVVESMRRIAVQEMNRK  149

	As such, Alonso et al. discloses the methods as recited by the claims.  
Conclusion
No claims are allowed.
Claims 1-6, 8 and 10 appear to be free of the prior art.  The closest prior art is La Rosa et al. (US 20040031072 A1), which teaches constructs for the expression of polypeptides including SEQ ID NO:156344, which shares 100% identity with the instant SEQ ID NO:30.  However, La Rosa et al. does not disclose the claimed inventions using silencing or CRISPR constructs to reduce levels of AIP10 as a single embodiment and the teachings of La Rosa et al. in view of the teachings of the prior art do not otherwise render the claimed inventions obvious.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662